Exhibit 99.41 Financial Statements of ACASTI PHARMA INC. For the years ended February 29, 2012 and February 28, 2011 and as at March 1, 2010 INDEPENDENT AUDITORS’ REPORT To the Shareholders of Acasti Pharma Inc. We have audited the accompanying financial statements of Acasti Pharma Inc., which comprise the statements of financial position as at February29, 2012, February 28, 2011 and March 1, 2010, the statements of earnings and comprehensive income (loss), changes in equity and cash flows for the years ended February 29, 2012 and February 28, 2011, and notes, comprising a summary of significant accounting policies and other explanatory information. Management’s Responsibility for the Financial Statements Management is responsible for the preparation and fair presentation of these financial statements in accordance with International Financial Reporting Standards, as issued by the International AccountingStandards Board,and for such internal control as management determines is necessary to enable the preparation of financial statements that are free from material misstatement, whether due to fraud or error. Auditors’ Responsibility Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with Canadian generally accepted auditing standards. Those standards require that we comply with ethical requirements and plan and perform the audit to obtain reasonable assurance about whether the financial statements are free from material misstatement. An audit involves performing procedures to obtain audit evidence about the amounts and disclosures in the financial statements. The procedures selected depend on our judgment, including the assessment of the risks of material misstatement of the financial statements, whether due to fraud or error. In making those risk assessments, we consider internal control relevant to the entity’s preparation and fair presentation of the financial statements in order to design audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the entity’s internal control.An audit also includes evaluating the appropriateness of accounting policies used and the reasonableness of accounting estimates made by management, as well as evaluating the overall presentation of the financial statements. We believe that the audit evidence we have obtained in our audits is sufficient and appropriate to provide a basis for our audit opinion. Opinion In our opinion, the financial statements present fairly, in all material respects, the financial position of Acasti Pharma Inc. as at February 29, 2012, February 28, 2011 and March 1, 2010, and its financial performance and its cash flows for the years ended February 29, 2012 and February 28, 2011 in accordance with International Financial Reporting Standards, as issued by the International Accounting Standards Board. Other Matter Without qualifying our opinion, we draw attention to note 2(b) in the financial statements, which indicates that Acasti Pharma Inc. experienced continued net losses since inception. This condition, along with other matters as set forth in note 2(b) in the financial statements, indicates the existence of a material uncertainty that may cast significant doubt about Acasti Pharma Inc.'s ability to continue as a going concern. /s/ KPMG LLP Chartered Accountants May 9, 2012 Montréal, Canada ACASTI PHARMA INC. Financial Statements For the years ended February 29, 2012, February 28, 2011 and as at March 1, 2010 Financial Statements Statements of Financial Position 1 Statements of Earnings and Comprehensive Loss 2 Statements of Changes in Equity 3 Statements of Cash Flows 4 Notes to Financial Statements 5 ACASTI PHARMA INC. Statements of Financial Position As at February 29, 2012, February 28, 2011 and March 1, 2010 February 29, February 28, March 1, Assets Current assets: Cash $ $ $ Short-term investments – Trade and other receivables (note 4) Receivable from corporation under common control (note 5) – Tax credits receivable (note 6) Inventories (note 7) – – Prepaid expenses – Equipment (note 8) Intangible asset (note 9) Total assets $ $ $ Liabilities and Equity Current liabilities: Trade and other payables (note 10) $ $ $ Payable to parent corporation (note 5) Royalties payable to parent corporation (note 18) – Convertible redeemable shares (note 11) – Derivative financial liabilities (note 11) – – Total liabilities Equity: Share capital (note 11) Warrants and rights (note 11) – – Contributed surplus ) – Deficit ) ) ) Total equity Commitments (note 18) Subsequent event (note 22) Total liabilities and equity $ $ $ See accompanying notes to financial statements. On behalf of the Board: /s/ Ronald Denis /s/ Michel Chartrand Dr. Ronald Denis Michel Chartrand Chairman of the Board Director 1 ACASTI PHARMA INC. Statements of Earnings and Comprehensive Loss Years ended February 29, 2012 and February 28, 2011 Revenue from sales $ $
